Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn, reversed on the law and the facts, information dismissed and defendant discharged. The statute under which defendant was convicted (Penal Law, § 1302-a) requires the owner of real property upon conveyance of the fee, or the lessee upon assignment of the lease, to transfer the security of a tenant to the new owner or lessee, or to return it to the tenant, or to notify the tenant of the conveyance or assignment. Failure to comply creates the presumption of the commission of a misdemeanor. Concededly, the defendant, upon conveyance of the property, transferred the security to the new owner. The statute required the defendant, in the circumstances, “ either to turn over to hi's grantee or assignee * * * the sum so deposited, or to notify such tenant by registered mail of the name and address of such grantee or assignee and whether the same has been turned over to such grantee or assignee * * The defendant, having delivered to his grantee the sum so deposited, did not violate the provisions of the statute by failing to notify the tenant. Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.